--------------------------------------------------------------------------------

Exhibit 10.5
 
SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this "Agreement") is entered into as of March 31, 2011, by and
among Tontine Capital Overseas Master Fund II, L.P., a Cayman Islands limited
partnership ("Tontine"), Northcreek Mezzanine Fund I, L.P., a Delaware limited
partnership ("Northcreek"), on its behalf and in its capacity as collateral
agent pursuant to the terms of the Note Purchase Agreement described below (in
such capacity, "Collateral Agent"), Patrick Industries, Inc., an Indiana
corporation (the "Company"), and Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as Agent for all Senior Lenders party to the Senior
Credit Agreement described below and all Bank Product Providers.
 
R E C I T A L S
 
A.            The Company, Agent and Senior Lenders have entered into a Credit
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the "Senior Credit
Agreement") pursuant to which, among other things, Senior Lenders have agreed,
subject to the terms and conditions set forth in the Senior Credit Agreement, to
make certain loans and financial accommodations to the Company. All of the
Company's obligations to Agent and Senior Lenders under the Senior Credit
Agreement and the other Senior Debt Documents are secured by Liens on all of the
Collateral.
 
B.             The Company may from time to time obtain Bank Products and become
liable for the Bank Product Obligations secured by Liens on the Collateral.
 
C.             The Company, Collateral Agent and Subordinated Creditors have
entered into a Secured Senior Subordinated Note and Warrant Purchase Agreement
of even date herewith (as the same may be amended, restated, supplemented or
otherwise modified from time to time as permitted hereunder, the "Note Purchase
Agreement") pursuant to which (i) Subordinated Creditors are extending credit to
the Company as evidenced by those certain Secured Senior Subordinated Notes of
even date herewith, one issued to Tontine in the original principal amount of
$2,500,000, and the other issued to Northcreek in the original principal amount
of $2,500,000 (as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder, the "Subordinated Notes") and
(ii) the Company is issuing to Tontine and Northcreek those certain warrants of
even date herewith (collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted hereunder, the
"Warrants") to acquire common stock of the Company.
 
D.             All of the obligations of the Company under the Note Purchase
Agreement, and the other Subordinated Debt Documents are secured by Liens on all
of the Collateral.


 
 

--------------------------------------------------------------------------------

 


E.             As an inducement to and as one of the conditions precedent to the
agreement of Agent and Senior Lenders to consummate the transactions
contemplated by the Senior Credit Agreement, Agent and Senior Lenders have
required the execution and delivery of this Agreement by each Subordinated Party
(as hereinafter defined) and the Company in order to set forth the relative
rights and priorities of Agent, Senior Lenders, and Subordinated Parties under
the Senior Debt Documents and the Subordinated Debt Documents and in respect of
the Collateral.
 
NOW, THEREFORE, in order to induce Agent and Senior Lenders to consummate the
transactions contemplated by the Senior Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:
 
1.              Definitions. The following terms shall have the following
meanings in this Agreement:
 
"Agent" shall mean Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, as Agent for the Senior Lenders and the Bank Product
Providers, or any other Person appointed by the holders of the Senior Debt as
Agent for purposes of the Senior Debt Documents and this Agreement; provided
that, after the consummation of any Permitted Refinancing, the term "Agent"
shall refer to any Person appointed by the holders of the Senior Debt at such
time as agent for themselves for purposes of, among other things, this
Agreement.
 
"Bank Product" shall mean any financial accommodation extended to Company or any
of its subsidiaries by a Bank Product Provider including, without limitation:
(a) credit cards, (b) credit card processing services, (c) debit cards, (d)
stored value cards, (e) purchase cards (including, without limitation, so-called
"procurement cards" or "P-cards"), (f) cash management and related services,
including, without limitation treasury, depository, return items, overdraft,
controlled disbursement, merchant store value cards, e-payables services,
electronic funds transfer, interstate depository network, automatic clearing
house transfer (including Automated Clearing House processing of electronic
funds transfers through the direct Federal Reserve Fedline system) and other
cash management arrangements, or (g) transactions under any "swap agreement" as
that term is defined in Section 101(53B)(A) of the Bankruptcy Code.
 
"Bank Product Documents" shall mean those agreements entered into from time to
time by Company or any of its subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
 
"Bank Product Obligations" shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, and expenses owing by Company or any of its


 
-2-

--------------------------------------------------------------------------------

 
 
subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and (b) all amounts Agent or any Senior Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Senior
Lender purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Company or its subsidiaries.
 
"Bank Product Provider" shall mean Wells Fargo Bank, National Association or any
of its affiliates (including, without limitation, Agent).
 
"Bankruptcy Code" shall mean the provisions of Title 11 of the United States
Code, as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
"Business Day" shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
remain closed.
 
"Collateral" shall mean, collectively, the existing and hereafter acquired
property, whether real, personal or mixed, of the Company and any and all
additional property and interests in property that secures all or any portion of
the Senior Debt, the Subordinated Debt or both.
 
"Credit Parties" shall mean, collectively, the Company, and any guarantor of all
or any portion of the Senior Debt, the Subordinated Debt or both.
 
"Disposition" shall mean, with respect to any interest in property, the sale,
lease, license or other disposition of such interest in such property.
 
"Distribution" shall mean, with respect to any indebtedness, obligation or
security (a) any payment or distribution by any Person of cash, securities or
other property, by set-off or otherwise, on account of such indebtedness,
obligation or security, or (b) any redemption, purchase or other acquisition of
such indebtedness, obligation or security by any Person.
 
"Enforcement Action" shall mean (a) to take from or for the account of any of
the Credit Parties or any other Person, by set-off or in any other manner, the
whole or any part of any moneys which may now or hereafter be owing by any of
the Credit Parties with respect to the Subordinated Debt, (b) to initiate or
participate with others in any suit, action or proceeding against any of the
Credit Parties or any other Person to (i) sue for or enforce payment of or to
collect the whole or any part of the Subordinated Debt, (ii) commence or join
 
 
-3-

--------------------------------------------------------------------------------

 

with other Persons to commence a Proceeding or (iii) commence judicial
enforcement of any of the rights and remedies under the Subordinated Debt
Documents or applicable law with respect to the Subordinated Debt, (c) to
accelerate the Subordinated Debt, (d) to take any action to enforce any rights
or remedies with respect to the Subordinated Debt, (e) to exercise any put
option or to cause any of the Credit Parties to honor any redemption or
mandatory prepayment obligation under any Subordinated Debt Document, (f) to
exercise any rights or remedies of a secured party under the Subordinated Debt
Documents or applicable law or take any action under the provisions of any state
or federal law, including, without limitation, the Uniform Commercial Code, or
under any contract or agreement, to enforce, foreclose upon, take possession of
or sell any property or assets of any Credit Party.
 
"Lien" shall mean, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.
 
"Paid in Full" or "Payment in Full" shall mean, as of any date of determination
with respect to the Senior Debt, that (a) all such Senior Debt has been paid in
full in cash (or with such other assets or consideration as agreed to by Agent
and the Senior Lenders) (other than (i) contingent indemnification obligations
not yet due and payable or with respect to which a claim has not been asserted,
(ii) obligations not yet due and payable with respect to letters of credit
issued pursuant to the Senior Debt Documents (it being understood that such
obligations include interest, fees, charges, costs and expenses that accrue
subsequent to such date of determination in respect of undrawn or drawn letters
of credit) and (iii) Bank Product Obligations not yet due and payable), (b) no
Person has any further right to obtain any loans, letters of credit or other
extensions of credit under the Senior Debt Documents, (c) any and all letters of
credit issued under the Senior Debt Documents have been cancelled and returned
(or backed by standby letters of credit (issued by a bank, and in form and
substance acceptable, to Agent) or cash collateralized, in each case in an
amount equal to 105% of the face amount of such letters of credit in accordance
with the terms of such documents), (d) any and all Bank Product Obligations have
been cancelled (or backed by standby letters of credit (issued by a bank, and in
form and substance, acceptable to Agent) or cash collateralized, in each case in
an amount reasonably determined by Agent as sufficient to satisfy the estimated
credit exposure with respect to the Bank Product Obligations), and (e) any
costs, expenses and contingent indemnification obligations which are not yet due
and payable but with respect to which a claim has been asserted by Agent or a
Senior Lender, are backed by standby letters of credit (issued by a bank, and in
form and substance, acceptable to Agent) or cash collateralized, in each case in
an amount reasonably estimated by Agent to be the amount of costs, expenses and
 
 
-4-

--------------------------------------------------------------------------------

 

contingent indemnification obligations that may become due and payable with
respect to claims made.
 
"Permitted Refinancing" shall mean any refinancing or replacement of the Senior
Debt under the WFCF Loan Documents (or any Permitted Refinancing Senior Debt
Documents); provided, that the financing documentation entered into by the
Credit Parties in connection with such Permitted Refinancing constitutes
Permitted Refinancing Senior Debt Documents.
 
"Permitted Refinancing Senior Debt Documents" shall mean any financing
documentation which replaces the WFCF Loan Documents and pursuant to which the
Senior Debt under the WFCF Loan Documents is refinanced or replaced, as such
financing documentation may be amended, restated, supplemented or otherwise
modified from time to time in compliance with this Agreement, but specifically
excluding any such financing documentation to the extent that it contains,
either initially or by amendment or other modification, any material terms,
conditions, covenants or defaults other than those that (a) then exist in the
WFCF Loan Documents (or any Permitted Refinancing Senior Debt Documents) or (b)
could be included in the WFCF Loan Documents (or any Permitted Refinancing
Senior Debt Documents) by an amendment or other modification that would not be
prohibited by the terms of this Agreement.
 
"Permitted Subordinated Debt Payments" shall mean (i) payments of Subordinated
Debt Costs and Expenses, (ii) regularly scheduled payments of interest
(including non-cash in-kind payments) on the Subordinated Debt due and payable
on a non-accelerated basis as and when due and payable, (iii) the payment of
principal of the Subordinated Debt at its regularly scheduled maturity date and
(iv) payments constituting Permitted Subordinated Debt Redemptions (as such term
is defined in the Senior Credit Agreement), in each case with respect to clauses
(i), (ii) and (iii) above in accordance with the terms of the Subordinated Debt
Documents as in effect on the date hereof or as modified in accordance with the
terms of this Agreement.
 
"Person" shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.
 
"Proceeding" shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.


 
-5-

--------------------------------------------------------------------------------

 


"Senior Covenant Default" shall mean any "Event of Default" under the Senior
Debt Documents (other than a Senior Payment Default), or any condition or event
that, after notice or lapse of time or both, would constitute such an Event of
Default (other than a Senior Payment Default) if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.
 
"Senior Debt" shall mean (a) all obligations, liabilities and indebtedness of
every nature of each Credit Party from time to time owed to Agent or any Senior
Lender under the Senior Debt Documents, including, without limitation, the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest accruing thereon and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding, without regard to whether or not such interest, fees, costs and
expenses are an allowed claim (provided, however, that in no event shall the
principal amount of the Senior Debt exceed the sum of (i) the principal amount
of the loans and any unfunded loan commitments under the Senior Credit Agreement
as in effect on the date hereof reduced by the amount of any repayments and
commitment reductions under the Senior Credit Agreement to the extent that such
payments and reductions may not be reborrowed or increased, as applicable
(specifically excluding, however, any such repayments and commitment reductions
occurring in connection with any Permitted Refinancing), plus (ii) the aggregate
amount of capitalized interest, fees and expenses in respect of the loans and
other obligations under the Senior Credit Agreement plus (iii) $5,000,000) (the
sum of items (i) and (iii) is the "Senior Debt Limit" but in no event shall such
sum exceed $55,000,000) and (b) all Bank Product Obligations. Senior Debt shall
be considered to be outstanding whenever any loan commitment under the Senior
Debt Document is outstanding.
 
"Senior Debt Documents" shall mean the WFCF Loan Documents and, after the
consummation of any Permitted Refinancing, the Permitted Refinancing Senior Debt
Documents.
 
"Senior Default" shall mean any Senior Payment Default or Senior Covenant
Default.
 
"Senior Default Notice" shall mean a written notice from Agent to Collateral
Agent pursuant to which Collateral Agent is notified of the occurrence of a
Senior Default, which notice incorporates a reasonably detailed description of
such Senior Default and states that such notice is a "Senior Default Notice" for
purposes of this Agreement.


 
-6-

--------------------------------------------------------------------------------

 


"Senior Lenders" shall mean the holders of the Senior Debt, and shall include,
without limitation, the "Lenders", as such term is defined in the Senior Credit
Agreement.
 
"Senior Payment Default" shall mean any "Event of Default" under the Senior Debt
Documents resulting from the failure of any Credit Party to pay, on a timely
basis, any principal, interest, fees or other obligations under the Senior Debt
Documents including, without limitation, any default in payment of Senior Debt
after acceleration thereof, or any condition or event that, after notice or
lapse of time or both, would constitute such an Event of Default if that
condition or event were not cured or removed within any applicable grace or cure
period set forth therein.
 
"Senior Secured Parties" shall mean Agent, Senior Lenders and Bank Product
Providers.
 
"Subordinated Creditors" means Tontine and Northcreek, and their respective
successors and assigns.
 
"Subordinated Debt" shall mean all of the obligations, liabilities and
indebtedness of each Credit Party to each Subordinated Party evidenced by or
incurred pursuant to the Subordinated Debt Documents; provided, however, that,
"Subordinated Debt" shall not include the warrants issued to Subordinated
Creditors pursuant to the Subordinated Debt Documents, any shares of stock of
the Company issued to Subordinated Creditors upon the exercise of such warrants,
or any proceeds received by Subordinated Creditors on account of such warrants
or such shares.
 
"Subordinated Debt Costs and Expenses" shall mean reasonable out-of-pocket costs
and expenses, including attorneys' fees and costs payable by the Credit Parties
to Subordinated Parties pursuant to the terms of the Subordinated Debt Documents
as in effect on the date of this Agreement or as modified in accordance with the
terms of this Agreement.
 
"Subordinated Debt Default" shall mean a default in the payment of the
Subordinated Debt or in the performance of any term, covenant or condition
contained in the Subordinated Debt Documents or any other occurrence permitting
Subordinated Parties (or any portion thereof) to accelerate the payment of, put
or cause the redemption of, all or any portion of the Subordinated Debt or any
Subordinated Debt Document.
 
"Subordinated Debt Default Notice" shall mean a written notice from one or more
of the Subordinated Parties to Agent pursuant to which Agent is notified of the
occurrence of a Subordinated Debt Default, which notice incorporates a
reasonably detailed description of such Subordinated Debt
 
 
-7-

--------------------------------------------------------------------------------

 

Default and states that such notice is a "Subordinated Debt Default Notice" for
purposes of this Agreement.
 
"Subordinated Debt Documents" shall mean the Note Purchase Agreement, the
Subordinated Note, any guaranty with respect to the Subordinated Debt, any
security agreement or other collateral document securing the Subordinated Debt
and all other documents, agreements and instruments now existing or hereinafter
entered into evidencing or pertaining to all or any portion of the Subordinated
Debt.
 
"Subordinated Parties" means, collectively, the Subordinated Creditors and
Collateral Agent.
 
"WFCF Loan Documents" shall mean the Senior Credit Agreement and all other
agreements, documents and instruments executed from time to time in connection
therewith, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
2.              Subordination.
 
2.1.           Subordination of Subordinated Debt to Senior Debt. Each Credit
Party covenants and agrees, and each Subordinated Party likewise covenants and
agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Debt Documents, that the payment of any and all of the Subordinated
Debt shall be subordinate and subject in right and time of payment, to the
extent and in the manner hereinafter set forth, to the Payment in Full of all
Senior Debt. Each holder of Senior Debt, whether now outstanding or hereafter
created, incurred, assumed or guaranteed, shall be deemed to have acquired
Senior Debt in reliance upon the provisions contained in this Agreement.
 
2.2.           Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding involving any Credit Party:
 
(a)            General Provisions.
 
(i)             Distributions. All Senior Debt shall first be Paid in Full
before any Distribution from such Proceeding, whether in cash, securities or
other property, shall be made to any Subordinated Party on account of
Subordinated Debt. Any Distribution from such Proceeding, whether in cash,
securities or other property, which would otherwise, but for the terms hereof,
be payable or deliverable in respect of the Subordinated Debt shall be paid or
delivered directly to Agent (to be held and/or applied by Agent in accordance
with the terms of the Senior Debt Documents) until all Senior Debt is Paid in
Full. Each Subordinated Party agrees to irrevocably authorize, empower and
direct any debtor, debtor-in-possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority, to pay or otherwise
deliver all such Distributions to Agent for application to the Senior Debt until
Payment in
 
 
-8-

--------------------------------------------------------------------------------

 

Full of all Senior Debt. Each Subordinated Party also irrevocably authorizes and
empowers Agent to demand, sue for, collect and receive any and all such
Distributions.
 
(ii)            Proofs of Claim and Plans of Reorganization. Each Subordinated
Party hereby irrevocably authorizes, empowers and appoints Agent its agent and
attorney-in-fact to execute, verify, deliver and file proofs of claim in respect
of the Subordinated Debt in any Proceeding upon the failure of any Subordinated
Party to do so prior to fifteen (15) Business Days before the expiration of the
time to file any such proof of claim; provided Agent shall have no obligation to
execute, verify, and/or file any such proof of claim. Nothing in this Agreement
shall restrict or impair the right of the Subordinated Parties to vote their
respective claims in respect of the Subordinated Debt in any Proceeding;
provided that, without the prior written consent of Agent, no Subordinated Party
may vote in favor of a plan of reorganization in a Proceeding that contravenes
the priority or subordination provisions of this Agreement.
 
(iii)           Avoidance, Etc. The Senior Debt shall continue to be treated as
Senior Debt and the provisions of this Agreement shall continue to govern the
relative rights and priorities of Agent and Senior Lenders and the Subordinated
Parties in respect of the Senior Debt and Subordinated Debt even if all or part
of the Senior Debt or the Liens securing the Senior Debt are subordinated, set
aside, avoided, invalidated or disallowed in connection with any such
Proceeding, and this Agreement shall be reinstated (but without affecting any
payment received by any Subordinated Party prior to such reinstatement) if at
any time any payment of any of the Senior Debt is rescinded or must otherwise be
returned by any holder of Senior Debt or any representative of such holder.
 
(iv)           Effectiveness in a Proceeding. This Agreement, which the parties
hereto expressly acknowledge is a "subordination agreement" under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of any Proceeding. All references in this Agreement to any Credit
Party shall include such Credit Party as a debtor-in-possession and any receiver
or trustee for such Credit Party in any Proceeding.
 
(b)            Provisions Regarding Liens Securing the Subordinated Debt.
 
(i)             Filing of Motions; Voting. Except as specifically permitted in
this Agreement and without limiting the rights of the Subordinated Parties to
enforce this Agreement, until the Payment in Full of all the Senior Debt, each
Subordinated Party agrees that it shall not, in or in connection with any
Proceeding, file any adverse pleadings or motions, take any adverse position at
any hearing or proceeding of any nature, or otherwise take any adverse action
whatsoever, in each case in respect of the Collateral, including, without
 
 
-9-

--------------------------------------------------------------------------------

 

limitation, with respect to the determination of Senior Debt or any Liens or
claims held by Senior Secured Parties as security for the Senior Debt (including
the validity, perfection, priority and enforceability thereof).
 
(ii)            Financing Matters. If any Credit Party becomes subject to any
Proceeding, and if Agent desires to consent (or not object) to the sale, use or
lease of cash or other collateral under the Bankruptcy Code or to provide
financing to any Credit Party under the Bankruptcy Code or to consent (or not
object) to the provision of such financing to any Credit Party by any third
party ("DIP Financing"), then each Subordinated Party agrees, so long as the sum
of the DIP Financing and the outstanding Senior Debt shall not exceed any of the
applicable Senior Debt Limit, each Subordinated Party (A) will be deemed to have
consented to, will raise no objection to, nor support any other Person objecting
to, the sale, use or lease of such cash or other collateral or to such DIP
Financing, (B) will not request or accept any form of adequate protection or any
other relief in connection with the sale, use or lease of such cash or other
collateral or such DIP Financing except as set forth in clause (iv) below, (C)
will subordinate (and will be deemed hereunder to have subordinated) its Liens
in the Collateral (x) to such DIP Financing on the same terms and conditions as
the Subordinated Parties' other Liens are subordinated under this Agreement (and
such subordination will not alter in any manner the terms of this Agreement),
(y) to any adequate protection provided to Agent or any Senior Lender (subject
to the other terms and provisions of this Agreement) and (z) to any "carve-out"
for professional and United States Trustee fees agreed to by Agent, and (D)
agrees that notice received five (5) Business Days prior to the entry of an
order approving such usage of cash collateral or approving such financing shall
be adequate notice. Each Subordinated Party agrees that such Subordinated Party
will not, without the prior written consent of Agent, extend directly or
indirectly all or any portion of any DIP Financing secured by Liens with
priority over, or pari passu with, the Liens securing the Senior Debt.
 
(iii)           Relief From the Automatic Stay. Until the Payment in Full of the
Senior Debt, each Subordinated Party agrees that it will not seek relief from,
or modification of, the automatic stay or from any other stay in any Proceeding
or take any action in derogation thereof, in each case in respect of the
Subordinated Debt or any Collateral securing the Subordinated Debt, without the
prior written consent of Agent, except and to the extent that Agent obtains
relief from, or modification of, the automatic stay.
 
(iv)           Adequate Protection. Each Subordinated Party agrees that it shall
not object to, contest, or support any other Person objecting to or contesting,
(A) any request by Agent or any Senior Lender for adequate protection or (B) any
objection by Agent or any Senior Lender to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection or
 
 
-10-

--------------------------------------------------------------------------------

 

(C) the payment of interest, fees, expenses or other amounts to Agent or any
Senior Lender under section 506(b) or 506(c) of the Bankruptcy Code or
otherwise. Notwithstanding anything contained in this clause (b)(iv) and in
clause (b)(ii) of this Section 2.2, in any Proceeding, (x) the Subordinated
Parties may seek, support, accept and retain adequate protection solely in the
form of (I) additional or replacement Liens on assets, subordinated to the Liens
securing the Senior Debt and any DIP Financing provided in accordance with
clause (ii) above on the same basis as the other Liens securing the Subordinated
Debt are so subordinated to the Liens securing the Senior Debt under this
Agreement and (II) superpriority claims junior in all respects to the
superpriority claims granted to Agent, and (y) in the event the Subordinated
Parties receive adequate protection, including in the form of additional or
replacement collateral, then the Subordinated Parties agree that Agent shall
have a senior Lien and claim on such adequate protection as security for the
Senior Debt and that any Lien on any additional or replacement collateral
securing the Subordinated Debt shall be subordinated to such Liens on such
collateral securing the Senior Debt and any DIP Financing and any other Liens
granted to Agent as adequate protection in respect of Senior Debt, with such
subordination to be on the same terms, and to the extent, that the other Liens
securing the Subordinated Debt are subordinated to the Liens securing the Senior
Debt under this Agreement.
 
(v)            Section 363 Asset Dispositions. No Subordinated Party shall in a
Proceeding oppose or object to any sale (or related sale procedures) or
disposition of any assets conducted under Section 363 of the Bankruptcy Code of
any Credit Party that is supported by Agent, and each Subordinated Party will be
deemed to have consented under Section 363 of the Bankruptcy Code to any such
sale or disposition consented to by Agent and to have released its Liens in such
assets (but not the proceeds thereof) so long as Agent has done the same;
provided that, the Collateral Agent retains the right to object to any use of
proceeds thereof (other than proceeds that are used upon receipt thereof to
permanently reduce the Senior Debt and thereby permanently reduce the applicable
Senior Debt Limit). All proceeds of such sales and dispositions received by
Agent shall be applied to permanently reduce the Senior Debt. Agent shall not
object to any "credit bid" made by the Collateral Agent in respect of such sale
or disposition so long as such bid is otherwise sufficient for the Senior Debt
to be Paid in Full.
 
(vi)           Grants of Security and Separate Classification. Agent and each
Subordinated Party acknowledges and agrees that (i) the grants of Liens pursuant
to the Senior Debt Documents and Subordinated Debt Documents constitute two
separate and distinct grants of Liens, and (ii) among other things, because the
Subordinated Debt is subordinated to the Senior Debt (to the extent provided by
this Agreement), and because of their differing rights in the Collateral, the
Subordinated Debt is fundamentally different from the
 
 
-11-

--------------------------------------------------------------------------------

 

Senior Debt and must be separately classified in any plan of reorganization
proposed or adopted in a Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of Agent and Senior Lenders and Subordinated Parties in respect of
the Collateral constitute only one secured claim (rather than separate classes
of senior and junior secured claims), then each Subordinated Party hereby
acknowledges and agrees that all Distributions shall be made as if there were
separate classes of senior and junior secured claims against the Credit Parties
in respect of the Collateral (with the effect being that, to the extent that the
aggregate Distributions are sufficient (for this purpose ignoring all claims
held by the Subordinated Parties)), Agent shall be entitled to receive, in
addition to amounts distributed to Agent in respect of Senior Debt constituting
principal, pre-petition interest and other claims, all amounts owing in respect
of and unpaid interest accruing thereon (including, without limitation, interest
accruing after the commencement of a Proceeding, without regard to whether or
not such interest is an allowed claim) on account of Senior Debt before any
Distribution with respect to such Proceeding is made in respect of the claims
held by the Subordinated Parties, with each Subordinated Party hereby
acknowledging and agreeing to turn over to Agent amounts otherwise received or
receivable by such Subordinated Party to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
claim or recovery of the Subordinated Parties.
 
(vii)          No Waivers of Rights of Agent. Nothing contained in this Section
2.2(b) shall prohibit or in any way limit Agent from objecting in any Proceeding
or otherwise to any action taken by any Subordinated Party, including the
seeking by any Subordinated Party of adequate protection or the asserting by any
Subordinated Party of any of its rights and remedies under the Subordinated Debt
Documents or otherwise, except with respect to such actions taken by the
Subordinated Parties that are expressly permitted in this Agreement.
 
(viii)         Limitation of Waivers re Subordinated Parties' Rights as
Unsecured Creditors. Notwithstanding any provisions in this Agreement to the
contrary, the Subordinated Parties do not waive any rights to take any action or
assert any position (whether or not such position would be adverse to Agent)
with respect to the matters described in Section 2.2(b)(i), Section 2.2(b)(ii)
or Section 2.2(b)(v) to the extent any holder of an unsecured claim would have
the right to do so.
 
2.3.           Subordinated Debt Payment Restrictions.
 
(a)            Notwithstanding the terms of the Subordinated Debt Documents,
each Credit Party hereby agrees that it may not make, and each Subordinated
 
 
-12-

--------------------------------------------------------------------------------

 

Party hereby agrees that it will not accept, any Distribution with respect to
the Subordinated Debt until the Senior Debt is Paid in Full, other than, subject
to the terms of Section 2.2, Permitted Subordinated Debt Payments; provided,
however, that each Credit Party and each Subordinated Party further agree that
no Permitted Subordinated Debt Payment may be made by any Credit Party or
accepted by any Subordinated Party if, either at the time of such payment or
after giving effect thereto:
 
(i)             a Senior Payment Default exists and such Senior Payment Default
shall not have been cured or waived; or
 
(ii)            subject to paragraph (d) of this Section 2.3, (A) the Company
and Collateral Agent shall have received a Senior Default Notice from Agent
stating that a Senior Covenant Default exists or would be created by the making
of such payment, (B) each such Senior Covenant Default shall not have been cured
or waived and (C) 180 days shall not have elapsed since the date such Senior
Default Notice was received.
 
(b)            The Credit Parties may resume Permitted Subordinated Debt
Payments (and may make any Permitted Subordinated Debt Payments missed due to
the application of paragraph (a) of this Section 2.3) in respect of the
Subordinated Debt or any judgment with respect thereto:
 
(i)             in the case of a Senior Payment Default referred to in clause
(i) of paragraph (a) this Section 2.3, upon a cure or waiver thereof; or
 
(ii)            in the case of a Senior Covenant Default referred to in clause
(ii) of paragraph (a) of this Section 2.3, upon the earlier to occur of (A) the
cure or waiver of all such Senior Covenant Defaults for which a Senior Default
Notice was provided by Agent to the Company and Collateral Agent or (B) the
expiration of such period of 180 days.
 
(c)            No Senior Default shall be deemed to have been waived for
purposes of this Section 2.3 unless and until the Credit Parties shall have
received a written waiver from Agent.
 
(d)            Notwithstanding any provision of this Section 2.3 to the
contrary:
 
(i)             the Credit Parties shall not be prohibited from making, and
Subordinated Parties shall not be prohibited from receiving, Permitted
Subordinated Debt Payments under clause (ii) of paragraph (a) of this Section
2.3 for more than an aggregate of 180 days within any period of 360 consecutive
days;


 
-13-

--------------------------------------------------------------------------------

 


(ii)            no Senior Covenant Default existing on the date any Senior
Default Notice is given pursuant to clause (ii) of paragraph (a) of this Section
2.3 shall, unless the same shall have ceased to exist for a period of at least
30 consecutive days, be used as a basis for any subsequent such notice (for
purposes of this Section 2.3, breaches of the same financial covenant for
different (including, without limitation, consecutive) periods shall
constitute separate and distinct Senior Covenant Defaults); and
 
(iii)           the failure of any Credit Party to make any Distribution with
respect to the Subordinated Debt by reason of the operation of this Section 2.3
shall not be construed as preventing the occurrence of a Subordinated Debt
Default under the applicable Subordinated Debt Documents.
 
2.4.           Subordinated Debt Standstill Provisions.
 
(a)            Until the Senior Debt is Paid in Full, no Subordinated Party
shall, without the prior written consent of Agent, take any Enforcement Action
with respect to the Subordinated Debt or under any of the Subordinated Debt
Documents; provided, that upon the earliest to occur of (i) acceleration of the
Senior Debt, (ii) the commencement of a Proceeding involving a Credit Party, in
which case the provisions of Section 2.2 shall apply, and (iii) the passage of
180 days from the delivery of a Subordinated Debt Default Notice to Agent if any
Subordinated Debt Default described therein shall not have been cured or waived
within such period, and in any event no earlier than 10 days after Agent's
receipt of written notice of a Subordinated Party's intention to take any such
action, such Subordinated Party may (A) sue for payment of the whole or any part
of the Subordinated Debt, (B) accelerate the Subordinated Debt, or (C) exercise
any other unsecured creditor remedy not otherwise prohibited by this Agreement
(provided, that in no event may a Subordinated Party commence or join with other
Persons to commence a Proceeding or exercise any rights or remedies with respect
to the Collateral). Notwithstanding the foregoing but subject to the provisions
of Section 2.2(a)(ii), Subordinated Parties may file proofs of claim against any
Credit Party in any Proceeding involving such Credit Party. Any Distributions or
other proceeds of any Enforcement Action obtained by any Subordinated Party
shall in any event be held in trust by it for the benefit of Agent and Senior
Lenders and promptly paid or delivered to Agent for the benefit of Senior
Lenders in the form received until the Senior Debt is Paid in Full.
 
(b)            Notwithstanding anything contained herein to the contrary, if
following the acceleration of the Senior Debt by Senior Lenders such
acceleration is rescinded (whether or not any existing Senior Default has been
cured or waived), then all Enforcement Actions taken by Subordinated Parties
 
 
-14-

--------------------------------------------------------------------------------

 

shall likewise be rescinded if such Enforcement Action is based solely on clause
(i) of paragraph (a) of this Section 2.4.
 
2.5.           Incorrect Payments. If any Distribution on account of the
Subordinated Debt not permitted to be made by any Credit Party or accepted by
any Subordinated Party under this Agreement is made and received by any
Subordinated Party, such Distribution shall not be commingled with any of the
assets of any Subordinated Party, shall be held in trust by such Subordinated
Party for the benefit of Senior Secured Parties and shall be promptly paid over
to Agent, with any necessary endorsement, for application (in accordance with
the Senior Debt Documents) to the payment of the Senior Debt then remaining
unpaid, until all of the Senior Debt is Paid in Full. Conversely, if any
Distribution on account of the Senior Debt is made by any Credit Party or
received by Agent or any Senior Lender after such time as the Senior Debt is
Paid in Full, such Distribution shall not be commingled with any of the assets
of Agent or any Senior Lender, shall be held in trust by Agent for the benefit
of the Company and shall be promptly paid over to the Company, with any
necessary endorsement.
 
2.6.           Subordination of Liens and Security Interests; Agreement Not to
Contest; Agreement to Release Liens.
 
(a)            Until the Senior Debt has been Paid in Full, any Liens of any
Subordinated Party in any Collateral shall be and hereby are subordinated for
all purposes and in all respects to the Liens of Agent and Senior Lenders in
such Collateral, regardless of the time, manner or order of perfection of any
such Liens.
 
(b)            Each Subordinated Party agrees that it will not at any time,
including without limitation in connection with any Proceeding, contest the
validity, perfection, priority or enforceability of the Senior Debt, the Senior
Debt Documents, or the Liens of Agent and Senior Lenders in the Collateral
securing the Senior Debt. Conversely, Agent agrees that it will not at any time,
including without limitation, in connection with any Proceeding, contest the
validity, perfection, priority or enforceability of the Subordinated Debt, the
Subordinated Debt Documents, or the Liens of the Subordinated Parties in the
Collateral securing the Subordinated Debt.
 
(c)            In the event that the Company desires to sell, lease, license or
otherwise dispose of any interest in any of the Collateral (including the equity
interests of a Credit Party), Agent consents to such Disposition and the
proceeds of such Disposition are applied in accordance with Section 2.8 hereof,
each Subordinated Party shall be deemed to have consented to such Disposition
and such Disposition shall be free and clear of any Liens of the Subordinated
Parties in such Collateral (and if such Disposition involves the equity
interests of a Credit Party, each Subordinated Party shall release such Credit
Party from any guaranty or other obligation owing to such Subordinated
 
 
-15-

--------------------------------------------------------------------------------

 

Party) and any purchaser of any Collateral may rely on this Agreement as
evidence of each Subordinated Party's consent to such Disposition and that such
Disposition is free and clear of any Liens of such Subordinated Party in such
Collateral (and if such Disposition involves the equity interests of a Credit
Party, that such Credit Party is released from any guaranty or other obligation
owing to such Subordinated Party). Each Subordinated Party shall (or shall cause
its agent) to promptly execute and deliver to Agent such termination statements
and releases as Agent shall request to effect the release of the Liens of such
Subordinated Party in such Collateral in accordance with this Section 2.6. In
furtherance of the foregoing, each Subordinated Party hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Subordinated Party and in the name of such Subordinated Party or
otherwise, to execute and deliver any document or instrument which such
Subordinated Party may be required to deliver pursuant to this Section 2.6.
 
(d)            Proceeds of the Collateral include insurance proceeds, and
therefore, anything contained in the Subordinated Debt Documents to the contrary
notwithstanding, the priorities set forth in this Agreement govern the ultimate
disposition of casualty insurance proceeds. Until the Senior Debt has been Paid
in Full, Agent shall have the sole and exclusive right, as against the
Subordinated Parties, to adjust settlement of insurance claims in the event of
any covered loss, theft or destruction of such Collateral. All proceeds of such
insurance shall inure to Agent and the Senior Lenders, to the extent of the
Senior Debt, and each Subordinated Party shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds to the holders
of Senior Debt (or any representative thereof). In the event the requisite
holders of Senior Debt (or any representative thereof), in their or its sole
discretion or pursuant to agreement with any Credit Party, permits such Credit
Party to utilize the proceeds of insurance to replace Collateral, the consent of
the holders of Senior Debt (or any representative thereof) shall be deemed to
include the consent of each Subordinated Party.
 
2.7.           Sale, Transfer or other Disposition of Subordinated Debt.
 
(a)            No Subordinated Party shall sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document: (i) without giving prior written notice of such
action to Agent, and (ii) unless, prior to the consummation of any such action,
the transferee thereof shall execute and deliver to Agent an agreement joining
such transferee as a party to this Agreement as a Subordinated Party or an
agreement substantially identical to this Agreement, providing for the continued
subordination of the Subordinated Debt to the Senior Debt as provided herein and
for the continued effectiveness of all of the rights of Agent and Senior Lenders
arising under this Agreement.


 
-16-

--------------------------------------------------------------------------------

 


(b)            Notwithstanding the failure of any transferee to execute or
deliver an agreement substantially identical to this Agreement, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Subordinated Debt,
and the terms of this Agreement shall be binding upon the successors and assigns
of each Subordinated Party, as provided in Section 11 hereof.
 
2.8.           Application of Proceeds from Sale or other Disposition of the
Collateral. In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain or expropriation) of any
Collateral, the proceeds resulting therefrom (including insurance proceeds)
shall be applied in accordance with the terms of the Senior Debt Documents or as
otherwise consented to by Agent and Senior Lenders until such time as the Senior
Debt in Paid in Full.
 
2.9.           Legends. Until the termination of this Agreement in accordance
with Section 17 hereof, each Subordinated Party will cause to be clearly,
conspicuously and prominently inserted on the face of the Subordinated Note, and
any other Subordinated Debt Document, as well as any renewals or replacements
thereof, the following legend:
 
"This [agreement/instrument] and the rights and obligations evidenced hereby are
subordinate in the manner and to the extent set forth in that certain
Subordination and Intercreditor Agreement (as the same may be amended or
otherwise modified from time to time pursuant to the terms thereof, the
"Subordination Agreement") dated as of March 31, 2011 among Patrick Industries,
Inc., an Indiana corporation (the "Company"), Tontine Capital Overseas Master
Fund II, L.P., a Cayman Islands limited partnership, Northcreek Mezzanine Fund
I, L.P., a Delaware limited partnership, on its behalf and as collateral agent,
and Wells Fargo Capital Finance, LLC ("Agent"), to the indebtedness (including
interest) owed by the Credit Parties pursuant to that certain Credit Agreement
dated as of March 31, 2011 among the Company, Agent and the lenders from time to
time party thereto, and the other Senior Debt Documents (as defined in the
Subordination Agreement), as such Credit Agreement, and such other Senior Debt
Documents have been and hereafter may be amended, restated, supplemented or
otherwise modified from time to time and to indebtedness refinancing the
indebtedness under such agreements as permitted by the Subordination Agreement;
and each holder of this [agreement/instrument], by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination
Agreement."
 
2.10.         Obligations Hereunder Not Affected. All rights and interest of
Senior Secured Parties hereunder, and all agreements and obligations of the
Subordinated Parties and Credit Parties hereunder, shall remain in full force
and effect irrespective of:
 
(a)            any lack of validity or enforceability of any document evidencing
any of the Senior Debt;


 
-17-

--------------------------------------------------------------------------------

 


(b)            any change in the time, manner or place of payment of, or any
other term of, all or any of the Senior Debt, or any other permitted amendment
or waiver of or any release or consent to departure from any of the Senior Debt
Documents;
 
(c)            any exchange, release or non-perfection of any collateral for all
or any of the Senior Debt;
 
(d)            any failure of any Senior Secured Party to assert any claim or to
enforce any right or remedy against any other party hereto under the provisions
of this Agreement or any Senior Debt Document other than this Agreement;
 
(e)            any reduction, limitation, impairment or termination of the
Senior Debt for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and Credit Parties and
Subordinated Parties hereby waive any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of
invalidity, illegality, nongenuiness, irregularity, compromise, unenforceability
of, or any other event or occurrence affecting, any Senior Debt; and
 
(f)             any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Credit Parties in respect of the Senior
Debt or the Subordinated Parties in respect of this Agreement.
 
Each Subordinated Party acknowledges and agrees that the Senior Secured Parties
may, in accordance with the terms of the Senior Debt Documents, without notice
or demand and without affecting or impairing any Subordinated Party's
obligations hereunder, (i) modify the Senior Debt Documents to the extent
permitted pursuant to Section 3.1; (ii) take or hold security for the payment of
the Senior Debt and exchange, enforce, foreclose upon, waive and release any
such security; (iii) apply such security and direct the order or manner of sale
thereof as Agent and Senior Lenders in their sole discretion, may determine;
(iv) release and substitute one or more endorsers, warrantors, borrowers or
other obligors; and (v) exercise or refrain from exercising any rights against
any Credit Party or any other Person. The Senior Debt shall continue to be
treated as Senior Debt and the provisions of this Agreement shall continue to
govern the relative rights and priorities of Senior Secured Parties and the
Subordinated Parties even if all or part of the Senior Debt or the security
interests securing the Senior Debt are subordinated, set aside, avoided,
invalidated or disallowed. For the avoidance of doubt, except as provided in
Section 2.6(c), nothing in this Section 2.10 shall prevent the Subordinated
Parties from taking possession or control of any Collateral waived or released
by the Senior Secured Parties in order for the Subordinated Parties to perfect
their continuing security interest in such Collateral.
 
2.11.         Notices to Collateral Agent. Promptly upon (or as soon as
practicable following) (i) Payment in Full of the Senior Debt, (ii) commencement
by Agent of any Enforcement Action with respect to any Collateral (including by
way of a public or private sale of Collateral), (iii) the modification of any of
the Senior Debt Documents, or (iv) the
 
 
-18-

--------------------------------------------------------------------------------

 

transfer or assignment of any of the Senior Debt, Agent shall use commercially
reasonable efforts to deliver written notice of such payment or action to the
Collateral Agent; provided, however, that, the failure to give any such notice
shall not result in any liability of Agent or any Senior Lender or in any
modification, alteration, impairment or waiver of the rights of any party
hereunder.
 
3.              Modifications.
 
3.1.           Modifications to Senior Debt Documents. Senior Lenders may at any
time and from time to time without the consent of or notice to any Subordinated
Party, without incurring liability to any Subordinated Party and without
impairing or releasing the obligations of any Subordinated Party under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Debt, or amend or otherwise
modify in any manner any agreement, note, guaranty or other instrument
evidencing or securing or otherwise relating to the Senior Debt; provided that
Senior Lenders shall not (a) increase the Senior Debt to an amount in excess of
the Senior Debt Limit, (b) increase the margins applicable to the interest rates
with respect to the Senior Debt by more than 200 basis points, except in
connection with (i) the imposition of a default rate of interest in accordance
with the terms of the Senior Debt Documents or (ii) the imposition of market
interest rates in respect of any Permitted Refinancing of the Senior Debt, (c)
extend the final maturity of the Senior Debt (as set forth in the WFCF Loan
Documents in effect on the date hereof) by more than two years, other than in
connection with a Permitted Refinancing or (d) shorten the amortization of any
portion of the Senior Debt (as set forth in the WFCF Loan Documents in effect on
the date hereof).
 
3.2.           Modifications to Subordinated Debt Documents. Until the Senior
Debt has been Paid in Full, and notwithstanding anything to the contrary
contained in the Subordinated Debt Documents, no Subordinated Party shall,
without the prior written consent of Agent, (i) agree to any amendment,
modification or supplement to the Subordinated Debt Documents the effect of
which is to (a) increase the maximum principal amount of the Subordinated Debt
or rate of interest on any of the Subordinated Debt (provided that, for the
avoidance of doubt, the payment by the Company of non-cash in-kind interest, the
increase in the interest rate on the second anniversary of the date hereof and
the imposition of a default rate of interest, all in accordance with the terms
of the Subordinated Debt Documents as in effect on the date hereof, shall not
constitute an amendment, modification or supplement to the Subordinated Debt
Documents), (b) change the dates upon which payments of principal or interest on
the Subordinated Debt are due or terms upon which interest is required to be
paid, (c) change or add any event of default or any covenant with respect to the
Subordinated Debt, (d) change any redemption or prepayment provisions of the
Subordinated Debt, (e) alter the subordination provisions with respect to the
Subordinated Debt, including, without limitation, subordinating the Subordinated
Debt to any other indebtedness, or (f) change or amend any other term of the
Subordinated Debt Documents if such change or amendment would result in a Senior
Default, increase the obligations of any Credit Party or confer additional
material rights on any Subordinated Party or any other holder of the
Subordinated Debt in a manner adverse to any Credit Party or
 
 
-19-

--------------------------------------------------------------------------------

 

Senior Lenders, or (ii) take any Liens in any assets of any Credit Party other
than such Liens provided for in the Subordinated Debt Documents as in existence
on the date hereof unless the same shall have been granted to the Senior Secured
Parties.
 
4.              Waiver of Certain Rights by Subordinated Parties.
 
4.1.           Acceptance. Except as specifically set forth in this Agreement,
each Subordinated Party hereby waives notice of the acceptance by Agent and
Senior Lenders of the subordination and other provisions of this Agreement, all
other notices not expressly required pursuant to the terms of this Agreement and
all waivable notices under the Uniform Commercial Code in connection with
foreclosure on or sale of all or any portion of the Collateral by Agent and
Senior Lenders, and each Subordinated Party expressly consents to reliance by
Agent and Senior Lenders upon the subordination and other agreements as herein
provided. Except as specifically set forth in this Agreement, Agent hereby
waives notice of the acceptance by the Subordinated Parties of the subordination
and other provisions of this Agreement, and Agent expressly consents to reliance
by the Subordinated Parties upon the subordination and other agreements as
herein provided.
 
4.2.           Marshaling. Each Subordinated Party hereby waives any rights it
may have under applicable law to assert the doctrine of marshaling or to
otherwise require Agent or any Senior Lender to marshal any property of any
Credit Party for the benefit of such Subordinated Party.
 
4.3.           Rights Relating to Agent's Actions with respect to the
Collateral. Except as expressly provided otherwise in this Agreement, each
Subordinated Party hereby waives, to the extent permitted by applicable law, any
rights which it may have (i) to enjoin or otherwise obtain a judicial or
administrative order preventing Agent or any Senior Lender from taking, or
refraining from taking, any action with respect to all or any part of the
Collateral and (ii) to affect the method or challenge the appropriateness of any
such action by Agent or such Senior Lender. Except as expressly provided
otherwise in this Agreement, without limitation of the foregoing, each
Subordinated Party hereby agrees (a) that it has no right to direct or object to
the manner in which Agent or any Senior Lender applies the proceeds of the
Collateral resulting from the exercise by Agent and Senior Lenders of rights and
remedies under the Senior Debt Documents to the Senior Debt and (b) that Agent
has not assumed any obligation to act as the agent for such Subordinated Party
with respect to the Collateral except as provided in Section 7. Except as
expressly provided otherwise in this Agreement, each Subordinated Party hereby
(i) waives any and all rights of redemption with respect to the Collateral and
(ii) agrees that the Agent and Senior Lenders may deal with the Collateral as if
such Subordinated Party held no Lien on any Collateral in respect of the
Subordinated Debt. Notwithstanding any provisions in this Section 4.3 to the
contrary, no Subordinated Party waives any rights to take any action or assert
any position (whether or not such position would be adverse to Agent and Senior
Lenders) with respect to the matters described in this Section 4.3 to the extent
any holder of an unsecured claim would have the right to do so.


 
-20-

--------------------------------------------------------------------------------

 


5.              Representations and Warranties.
 
5.1.           Representations and Warranties of Tontine. Tontine hereby
represents and warrants to Agent and Senior Lenders that as of the date hereof:
(a) Tontine is a limited partnership duly formed and validly existing under the
laws of the Cayman Islands; (b) Tontine has the power and authority to enter
into, execute, deliver and carry out the terms of this Agreement, all of which
have been duly authorized by all proper and necessary action; (c) the execution
of this Agreement by Tontine will not violate or conflict with the
organizational documents of Tontine, any material agreement binding upon Tontine
or any law, regulation or order or require any consent or approval which has not
been obtained; (d) this Agreement is the legal, valid and binding obligation of
Tontine, enforceable against Tontine in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by equitable principles; and (e) Tontine is the
sole owner of record, and, collectively with its general and limited partners,
the sole owners beneficially, of a Subordinated Note in the original principal
amount of $2,500,000.
 
5.2.           Representations and Warranties of Northcreek. Northcreek hereby
represents and warrants to Agent and Senior Lenders that as of the date hereof:
(a) Northcreek is a limited partnership duly formed and validly existing under
the laws of the State of Delaware; (b) Northcreek has the power and authority to
enter into, execute, deliver and carry out the terms of this Agreement, all of
which have been duly authorized by all proper and necessary action; (c) the
execution of this Agreement by Northcreek will not violate or conflict with the
organizational documents of Northcreek, any material agreement binding upon
Northcreek or any law, regulation or order or require any consent or approval
which has not been obtained; (d) this Agreement is the legal, valid and binding
obligation of Northcreek, enforceable against Northcreek in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by equitable principles; and (e) Northcreek
is the sole owner of record, and, collectively with its general and limited
partners, the sole owners beneficially, of a Subordinated Note in the original
principal amount of $2,500,000.
 
5.3.           Representations and Warranties of Agent. Agent hereby represents
and warrants to each Subordinated Party that as of the date hereof: (a) Agent is
a limited liability company duly formed and validly existing under the laws of
the State of Delaware; (b) Agent has the power and authority to enter into,
execute, deliver and carry out the terms of this Agreement, all of which have
been duly authorized by all proper and necessary action; (c) the execution of
this Agreement by Agent will not violate or conflict with the organizational
documents of Agent, any material agreement binding upon Agent or any law,
regulation or order or require any consent or approval which has not been
obtained; and (d) this Agreement is the legal, valid and binding obligation of
Agent, enforceable against Agent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles.


 
-21-

--------------------------------------------------------------------------------

 


6.             Subrogation; Recovery. Subject to the Payment in Full of the
Senior Debt, each Subordinated Party shall be subrogated to the rights of Agent
and Senior Lenders to receive Distributions until the Senior Debt is Paid in
Full. If Agent or any Senior Lender is required to disgorge any proceeds of
Collateral, payment or other amount received by such Person (whether because
such proceeds, payment or other amount is invalidated, declared to be fraudulent
or preferential or otherwise) or turn over or otherwise pay any amount (a
"Recovery") to the estate or to any creditor or representative of the Company or
any other Person, then the Senior Debt shall be reinstated (to the extent of
such Recovery) as if such Senior Debt had never been paid and to the extent any
Subordinated Party has received proceeds, payments or other amounts to such
Subordinated Party would not have been entitled under this Agreement had such
reinstatement occurred prior to receipt of such proceeds, payments or other
amounts, such Subordinated Party shall turn over such proceeds, payments or
other amounts to Agent for reapplication to the Senior Debt. A Distribution made
pursuant to this Agreement to Agent or Senior Lenders which otherwise would have
been made to any Subordinated Party is not, as between the Credit Parties and
the Subordinated Parties, a payment by the Credit Parties to or on account of
the Senior Debt.
 
7.             Possessory Collateral; Third Party Collateral Documents. Agent
hereby acknowledges that, to the extent that it holds, or a third party holds on
its behalf, physical possession of or "control" (as defined in the Uniform
Commercial Code) over any of the Collateral pursuant to the Senior Debt
Documents, such possession or control is also for the benefit of the
Subordinated Parties solely to the extent required to perfect its Lien in such
Collateral. Nothing in the preceding sentence shall be construed to impose any
duty to the Subordinated Parties on Agent (or any third party acting on Agent's
behalf) with respect to such Collateral or provide the Subordinated Parties with
any rights with respect to such Collateral beyond those specified in this
Agreement and the Subordinated Debt Documents, provided that upon the written
request of the Collateral Agent, subsequent to the Payment in Full of all Senior
Debt, Agent shall (i) deliver to the Collateral Agent, at the Credit Parties'
sole cost and expense, all of the Collateral in the possession or control of
Agent together with any necessary endorsements to the extent required by the
Subordinated Debt Documents, except as a court of competent jurisdiction
otherwise directs, and (ii) transfer to the Collateral Agent, at the Credit
Parties' sole cost and expense, all of the rights and interests of Agent under
any and all deposit account and securities account control agreements,
landlord's agreements, warehouseman's agreements, collateral access agreements
and/or any other third party collateral document with respect to the Senior
Debt, and in each case take, at the Credit Parties' sole cost and expense, all
steps reasonably requested with respect thereto by Collateral Agent. The
provisions of this Section 7 shall not impose on Agent any obligations in
respect of the disposition of any Collateral (or any proceeds thereof) that
would conflict with any prior perfected Liens or any claims thereon in favor of
any other Person.
 
8.             Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Agent and each Subordinated Party, and then such modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
given. Any notice to or demand on any
 
 
-22-

--------------------------------------------------------------------------------

 

party hereto in any event not specifically required hereunder shall not entitle
the party receiving such notice or demand to any other or further notice or
demand in the same, similar or other circumstances unless specifically required
hereunder.
 
9.             Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.
 
10.            Notices. Unless otherwise specifically provided herein, any
notice delivered under this Agreement shall be in writing addressed to the
respective party as set forth below and may be personally served, sent by
facsimile transmission or sent by overnight courier service or certified or
registered United States mail and shall be deemed to have been given (a) if
delivered in person, when delivered; (b) if delivered by facsimile transmission,
on the date of transmission if transmitted on a business day before 4:00 p.m.
(Chicago time) or, if not, on the next succeeding business day; (c) if delivered
by overnight courier, one business day after delivery to such courier properly
addressed; or (d) if by United States mail, four business days after deposit in
the United States mail, postage prepaid and properly addressed.
 
Notices shall be addressed as follows:
 
If to Tontine:
 
Tontine Capital Overseas Master Fund II, L.P.
55 Railroad Avenue
Greenwich, Connecticut 06830
Attention: Mr. Jeffrey L. Gendell
Facsimile: (203) 769-2010
 
With a copy to:
 
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, 39th Floor
Chicago, Illinois 60606
Attention: Sarah M. Bernstein, Esq.
Facsimile: (312) 984-3150


 
-23-

--------------------------------------------------------------------------------

 


If to Northcreek or Collateral Agent:
 
Northcreek Mezzanine Fund I, L.P.
255 East Fifth Street, Suite 3010
Cincinnati, Ohio 45202
Attention: Barry A. Peterson
Facsimile: (513) 985-6603
 
With a copy to:
 
McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601-1818
Attention: Mark A. Kromkowski, Esq.
Facsimile: (312) 698-4548
 
If to any Credit Party:
 
Patrick Industries, Inc.
107 West Franklin Street
Elkhart, Indiana 46515
Attention: Andy L. Nemeth
Facsimile: (574) 522-5213
 
With a copy to:
 
McDermott Will & Emery
227 West Monroe Street
Chicago, Illinois 60606
Attention: John Hammond, Esq.
Facsimile: (312) 984-7700


 
-24-

--------------------------------------------------------------------------------

 


If to Agent or Senior Lenders:
 
Wells Fargo Capital Finance, LLC
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois 60606-4204
Attention: Laura Dixon
Facsimile: (312) 332-0424
 
With a copy to:
 
Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attention: David L. Dranoff, Esq.
Facsimile: (312) 332-2196
 
or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 10. Notwithstanding anything to the contrary
contained in this Agreement, for so long as only Tontine and Northcreek (or any
of their Affiliates (as defined in the Senior Credit Agreement)) hold the
Subordinated Debt, written notices that may or are required to be sent to
Collateral Agent under this Agreement shall instead be sent to both Tontine and
Northcreek.
 
11.            Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be binding upon, the respective successors and assigns of Agent,
Senior Lenders, the Subordinated Parties and the Credit Parties. To the extent
permitted under the Senior Debt Documents, Senior Lenders may, from time to
time, without notice to any Subordinated Party, assign or transfer any or all of
the Senior Debt or any interest therein to any Person and, notwithstanding any
such assignment or transfer, or any subsequent assignment or transfer, the
Senior Debt shall, subject to the terms hereof, be and remain Senior Debt for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Debt or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
 
12.            Relative Rights. This Agreement shall define the relative rights
of Agent, Senior Lenders and Subordinated Parties. Nothing in this Agreement
shall (a) impair, as among the Credit Parties, Agent and Senior Lenders and as
between the Credit Parties and the Subordinated Parties, the obligation of the
Credit Parties with respect to the payment of the Senior Debt and the
Subordinated Debt in accordance with their respective terms or
 
 
-25-

--------------------------------------------------------------------------------

 

(b) affect the relative rights of Agent, Senior Lenders or Subordinated Parties
with respect to any other creditors of the Credit Parties. The terms of this
Agreement shall govern even if all or any part of the Senior Debt or the Liens
in favor of Agent or Senior Lenders are avoided, disallowed, unperfected, set
aside or otherwise invalidated in any judicial proceeding or otherwise.
 
13.            Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.
 
14.            Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
15.            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
16.            Severability. In the event that any provision of this Agreement
is deemed to be invalid, illegal or unenforceable by reason of the operation of
any law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.
 
17.            Continuation of Subordination; Termination of Agreement. This
Agreement shall remain in full force and effect until Payment in Full of the
Senior Debt, after which this Agreement shall terminate without further action
on the part of the parties hereto.
 
18.            GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. EACH
SUBORDINATED PARTY AND THE COMPANY HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.
EACH SUBORDINATED PARTY AND THE COMPANY EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH SUBORDINATED PARTY AND THE COMPANY HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO EACH SUBORDINATED PARTY AND THE COMPANY AT
 
 
-26-

--------------------------------------------------------------------------------

 

THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
 
19.            WAIVER OF JURY TRIAL. EACH SUBORDINATED PARTY, THE COMPANY AND
AGENT HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE
SUBORDINATED DEBT DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. EACH SUBORDINATED PARTY, THE COMPANY AND AGENT ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, THE SUBORDINATED DEBT
DOCUMENTS AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH SUBORDINATED PARTY, THE
COMPANY AND AGENT WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.


 
-27-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Collateral Agent, the Subordinated Creditors, the Company
and Agent have caused this Agreement to be executed as of the date first above
written.
 

 
SUBORDINATED PARTIES:
       
TONTINE:
       
TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P.,
 
a Cayman Islands limited partnership
       
By: Tontine Asset Associates, L.L.C., a Delaware limited liability company, its
general partner
       
By:
/s/ Jeffrey L. Gendell
 
Name: Jeffrey L. Gendell, Managing Member
       
NORTHCREEK:
       
NORTHCREEK MEZZANINE FUND I, L.P.,
 
a Delaware limited partnership
       
By: NMF GP, LLC, a Delaware limited liability company, its general partner
       
By: Northcreek Management, Inc., a Delaware corporation, its manager
       
By:
/s/ Barry Peterson
 
Name: Barry Peterson, Vice President
       
COLLATERAL AGENT:
       
NORTHCREEK MEZZANINE FUND I, L.P.,
 
a Delaware limited partnership
       
By: NMF GP, LLC, a Delaware limited liability company, its general partner
       
By: Northcreek Management, Inc., a Delaware corporation, its manager
       
By:
/s/ Barry Peterson
 
Name: Barry Peterson, Vice President

 
Subordination and Intercreditor Agreement


 
-28-

--------------------------------------------------------------------------------

 
 

 
COMPANY:
       
PATRICK INDUSTRIES, INC.,
 
an Indiana corporation
       
By:
/s/ Andy L. Nemeth
 
Its:
Chief Financial Officer
       
AGENT:
       
WELLS FARGO CAPITAL FINANCE, LLC,
 
a Delaware limited liability company, as Agent
       
By:
/s/ Ernest May
 
Its:
Director

 
 
-29-

--------------------------------------------------------------------------------